Citation Nr: 0213073	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  95-28 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for psychiatric impairment 
as a manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
August 1980 and from September 1990 to August 1991, including 
service in the Southwest Asia theater of operations during 
the Gulf War.  

This appeal arose from a February 1995 rating action entered 
by the Nashville, TN Department of Veterans Affairs (VA) 
regional office (RO).  It was perfected for appeal to the 
Board of Veterans' Appeals (Board) in September 1995.  A 
hearing at which the veteran testified was conducted at the 
RO in October 1995, and in due course, the case was forwarded 
to the Board in Washington, DC.  In March 1999, the Board 
remanded the matter to the RO for additional development, 
after which the case was returned to the undersigned for her 
review and decision.  


FINDINGS OF FACT

1.  All evidence necessary for the adjudication of this claim 
has been obtained.  

2.  The veteran's psychiatric symptoms have been variously as 
diagnosed anxiety disorder, adjustment disorder, ETOH abuse, 
and nicotine dependence with psychological dependence.  


CONCLUSION OF LAW

The criteria to establish service connection for a 
psychiatric impairment as a manifestation of an undiagnosed 
illness are not met.  38 U.S.C.A. §§ 1117, 1118 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 56,614 (November 9, 2001) (to be 
codified as amended at 38 C.F.R. § 3.317); Veterans Education 
and Benefits Expansion Act of 2001, Public Law 107-103, § 202 
(to be codified at 38 U.S.C.A. §§ 1117).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which redefined VA's duty to 
assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § § 3.102, 3.156, 3.159, and 
3.326) (regulations implementing the VCAA).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In regard to this law, VA must provide the veteran and his 
representative notice of required information and evidence 
that is necessary to substantiate the particular claim made.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  In this case, it is observed that the 
statement of the case and supplemental statements of the case 
issued during the course of this appeal, set forth for the 
veteran the law and regulations regarding entitlement to the 
benefit he seeks, the evidence considered in making the 
decision in his case, and the type of evidence that would 
establish entitlement to this benefit.  The June 2002 
supplemental statement of the case also included the text of 
the provision of the VCAA.  Under these circumstances, the 
Board concludes the notification requirements of the VCAA 
have been satisfied, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

Further, while it is not clear whether the veteran was 
advised which portion of the information and evidence 
necessary to substantiate the claim would be obtained by VA 
and which he would be required to submit, it appears that the 
RO took it upon itself to make the effort to obtain the 
evidence the veteran indicated might be useful in connection 
with his claim.  Although some efforts in this regard did not 
meet with success, the record establishes that this failure 
was due to the apparent unwillingness of the custodian of the 
private treatment records being sought to provide them and 
that the veteran was made aware of this failure and of his 
ultimate responsibility to obtain evidence.  Moreover, as 
will be explained below, given the nature of this claim and 
the findings from more recent medical examination, the 
content of any records from this earlier treatment could not 
change the outcome of the case. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the available service medical records appear to 
have been associated with the claims file, and as indicated 
above, the records the veteran identified as relevant to his 
claims were obtained to the extent possible.  Further, the 
veteran was examined for VA purposes in connection with this 
specific claim.  Under these circumstances, the Board finds 
that both the notice and the development requirements of the 
VCAA have been met.  Therefore, the Board may proceed to 
address the merits of the veteran's claim.

With respect to the law applicable to the veteran's claim, in 
1994, the "Persian Gulf War Veterans' Act," Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446, was enacted.  That statute added a new section 1117 
to Title 38, United States Code, authorizing VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  This was later extended to December 31, 2001 and later 
still to December 31, 2006.  66 Fed. Reg. 56,614 (November 9, 
2001) (to be codified as amended at 38 C.F.R. § 3.317).  The 
revised regulation is as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
* * *
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

66 Fed. Reg. 56,614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317).  

Subsequently, a new law was passed which amended the statutes 
affecting compensation for disabilities occurring in Persian 
Gulf War veterans.  38 U.S.C.A. §§ 1117, 1118 (West 1991 & 
Supp. 2002); Veterans Education and Benefits Expansion Act of 
2001, Public Law 107-103, 115 Stat. 976 (2001).  These 
changes became effective on March 1, 2002.  Among other 
things, these changes revised the term "chronic disability" 
to "qualifying chronic disability," and included an 
expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 1991 & Supp. 2002).  

Turning to the particulars of the veteran's claim, it is 
observed that the veteran's appeal arises out of an 
application for benefits he submitted in November 1994.  At 
that time, benefits for disability arising out of psychiatric 
impairment was but one of a number of disabilities for which 
the veteran sought compensation.  Following receipt of this 
claim, the veteran was eventually granted service connected 
for diarrhea, but the remaining claims were denied.  This 
action was appealed to the Board, which in March 1999 issued 
a final decision on all the claims in appellate status, but 
for the matter addressed herein.  Regarding this claim, the 
veteran essentially contends he developed psychiatric 
symptoms due to his Desert Storm duty.  

A review of the veteran's service medical records shows that 
he specifically denied experiencing depression, excessive 
worry or nervous trouble of any sort when examined in 
connection with his demobilization following his Gulf War 
duty, and no psychiatric abnormality was noted upon his 
clinical evaluation at that time.  Following service, the 
veteran was examined in connection with the Persian Gulf 
Registry in January 1993.  At that time, the veteran 
complained of having a short temper and irritability, which 
was initially characterized as reflective of an anxiety 
disorder, but following a consultation in the mental hygiene 
clinic in February 1993, it was attributed to an adjustment 
disorder.  Subsequently obtained medical records dated in 
1994 and 1995 do not reflect any treatment for psychiatric 
complaints, which is consistent with the veteran's testimony 
that he has sought no such treatment.  In reports of 
examinations conducted for VA purposes in January 1997, 
however, it was noted that the veteran was seeing a private 
psychiatrist, who had prescribed medication.  This treatment 
was apparently related to complaints of panic attacks and 
episodes of rage.  

The veteran was subsequently asked to identify the specific 
places of treatment at which he had received psychiatric 
treatment referred to in the January 1997 examination 
reports, so that an attempt to obtain the records of this 
treatment could be made.  In response to that letter, the 
veteran identified two private physicians.  The RO wrote to 
these physicians in June 1999, requesting copies of the 
veteran's records.  In a separate letter, the veteran was 
advised that a request for these records had been made.  He 
also was reminded of his responsibilities in this regard, 
including his ultimate responsibility for providing the 
evidence.  

As it happens, no response from the physicians the veteran 
identified as treating him was received.  The veteran, 
however, was examined for VA purposes in May 1999.  In the 
report of this examination, it was noted that the veteran had 
not received any psychiatric treatment since 1996, but that 
his current complaints included anxiety attacks, fatigue, 
temper and trouble sleeping.  The veteran also described 
behavior that consisted of what he called 3 to 5 minute 
"cussing fits" triggered by minor mishaps at work or home, 
which in the last year had decreased from every other day 
down to 1 to two per month.  

With respect to the veteran's anxiety and aggressiveness, 
these were characterized as sub-clinical since the results of 
certain psychological testing revealed scores that showed the 
veteran had little distress across many situations, or only 
"some stress and worry."  They also showed that he was in 
the upper level of average in his ability to control 
expressions of anger and hostility.  As to psychiatric 
diagnoses, these were ETOH abuse (the veteran also gave a 
history of consuming 6 to 8 beers a day) and nicotine 
dependence, with physiological dependence (he gave a history 
of smoking).  

Under the foregoing circumstances, it cannot be concluded 
that the veteran has a psychiatric illness due to an unknown 
cause.  His complaints of aggressiveness and anxiety are 
essentially considered to be within a normal range of 
experiences and his other relevant complaints and behavior 
have all been attributed to known clinical entities.  That 
being so, it cannot be concluded that he has disabilities due 
to some undiagnosed condition, and his claim for benefits 
thus falls outside the purview of either 38 U.S.C.A. § 1117 
or 38 C.F.R. § 3.317.  Accordingly, the veteran's claim for 
service connection for a psychiatric impairment as a 
manifestation of an undiagnosed illness must be denied.  





ORDER

Entitlement to service connection for a psychiatric 
impairment as a manifestation of an undiagnosed illness is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

